Citation Nr: 1621481	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. In that decision, the RO continued a 20 percent disability rating for lumbosacral strain.

In March 2011, the Veteran testified during a video conference hearing before the undersigned. A transcript of the hearing is associated with the claims file.

In a February 2012 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, associated with lumbosacral strain. The RO assigned a separate 10 percent disability rating for the radiculopathy. The Veteran did not appeal that rating. The issue presently on appeal before the Board is limited to the rating for lumbosacral strain.

In a May 2014 decision, the Board denied a rating higher than 20 percent for lumbosacral strain. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2015 memorandum decision, the Court vacated the May 2014 Board decision and remanded the case to the Board.

At this time, the Board is REMANDING the case to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbosacral strain impairs him to an extent that warrants a disability rating higher than 20 percent. The information in the claims file concerning the effects of his lumbosacral strain includes statements from the Veteran and persons who know him, records of VA medical treatment, and records of VA medical examinations. In the September 2015 decision, the Court found that the reports of VA examinations in March 2009 and January 2012 are inadequate for purposes of determining the appropriate rating for his lumbosacral strain. In particular, the Court found the reports of those examinations do not adequately address how the Veteran's flare-ups of worse back disability symptoms affect the range of motion of his low back and his capacity to function at work and in other activities. The Board is remanding the case to the RO for a new examination to address the effects of his lumbosacral strain, with particular attention to the issues of how his flare-ups of worse back disability symptoms affect the range of motion of his low back and his capacity to function at work and in other activities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule for the Veteran an orthopedic examination to determine the current severity of his service-connected lumbar spine disability. Provide his claims file to the examiner for review. Ask the examiner to review the claims file in its entirety in conjunction with the examination.

Ask the examiner to perform complete range of motion testing, and to note the point at which there is pain on motion, if any. Ask the examiner also to note any additional loss of function with repetition, due to factors such as pain, weakness, fatigability, and pain on movement.



	(CONTINUED ON NEXT PAGE)


Ask the examiner to obtain from the Veteran a description of any flare-ups of worse low back symptoms that he experiences. Ask the examiner to discuss, in detail, whether and how the flare-ups the Veteran describes would be expected to produce with additional impairment of his functioning at work and in other activities. Ask the examiner to, if possible, estimate the additional degrees of lost motion during such flare-ups. Ask the examiner to discuss flare-ups the Veteran reported in previous VA examinations (dated in March 2009 and January 2012) and to estimate the degrees of lost motion during those reported flare-ups, if possible.

Ask the examiner to include in the examination report the frequency and duration, over the twelve months preceding the examination, of any incapacitating episodes of the lumbar spine symptoms that required physician-prescribed bed rest.

2. Thereafter, review the expanded record and reconsider the remanded claim. If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




